DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 12/27/21.  Claim 4 is cancelled; claims 1, 8-9, 12-13 and 15 are amended; claim 21 is added.  Claims 1-3, 5-21 are pending.  

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


With respect to claim 8, Roodenburg et al. teaches a ride system for an amusement park, the ride system comprising: first vertical column 12; a first mount 36 configured to vertically translate along the vertical column 12 (“annular slide 36 ... arranged coaxial around the upright 12” – paragraphs [0116]-[0117]; Fig. 5), a first ride vehicle 11 (“seat assembly” of “transport carriages” – paragraph [0090]; it is noted the carriage 10 encompasses upright 12 and therefore is not considered the claimed “vehicle”; however, since seat assembly 11 moves with respect to the upright 12 it is reasonably construed as a ride vehicle) coupled to the mount 36 (via arm 40 – Fig. 4). ]). Roodenburg et al. teaches multiple ride vehicles 11, columns 12 (Fig.’s 10, 7). The teachings set forth above with respct to a first ride vehicle, column, mount, are equally applied to a second vertical column, mount and ride vehicle as Roodenburg et al. teaches the plurality of carriages 10 to be constructed the same (paragraph [0090]). As shown in Fig. 10, first and second ride vehicles 11 are positioned in an opposite manner. Roodenburg et al. further teaches a display area positioned between the first and second vertical columns 12 (Fig. 10), wherein the display area is configured to accommodate the first ride vehicle 11 and the second ride vehicle 11 in an arrangement facing one another (since passengers are positioned to look into the cells 5 – paragraph [0097], Fig. 10, the first and second ride vehicles are construed to be “facing” one another). Roodenburg et al. further teaches wherein the ride vehicle comprises a controller 48 configured to cause the ride vehicles 11 to vertically translate the respective mounts 36 along their respective vertical columns 12 (“programmable electronic control system”, “central control 
Lastly, Examiner considers Roodenburg et al. to teach wherein the controller operations include causing the ride vehicles 11 to roll relative to the mounts 36 based on a display 5 presented at the display area 4 (i.e. at the cell scenes – [0101]). Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Here, roll features of the vehicle 11 about the mount are shown and taught Fig. 9a – paragraph [0152]; See also Fig. 6E showing roll about mount on vertical column 12. Notably, at paragraph [0104], Roodenburg teaches wherein the vehicles are “moveable” based on “scene in a particular cell”. At paragraph [0105], Roodenburg et al. expressly teaches wherein “rotation movements in all directions such that frightening movements can be created”. For example, a “rocking movement of the seat assembly 11 of the carriage 10 when a sea is visible in the scene” (paragraph [0104]). In view of these teachings, one ordinary skill in the art would reasonably be expected to infer a roll movement of the vehicle occurs “in connection with the scene in a particular cell”. In the alternative, examiner considers this feature to be obvious to try in view of the teachings of Roodenburg et al.  Roodenburg et al. teaches wherein the movements of the vehicle are synchronized with the scene of cells 5, and further describes a limited number of movements of the vehicle, including a roll movement about the mount. One ordinary skill in the 
With respect to claim 9, Roodenburg et al. teaches wherein the first display screen of the display screen area 4 comprises a rooms 5 (“cells”), and the controller is configured to perform operations comprising vertically translating the first mount 36 along the first vertical column 12 to align the ride vehicle 11 with the room 5 (paragraph [0095]; Fig. 2B, 7, 10).  
With respect to claim 11, Roodenburg teaches wherein the controller is configured to perform operations comprising: rotating the first ride vehicle 11 around the first vertical column 12; rotating the second ride 11 vehicle around the second vertical column 12; or both (paragraph [0130]).  
With respect to claim 13, Roodenburg et al. teaches wherein the controller is configured to vertically translate the first mount 36 along the first vertical column 12, vertically translate the second mount 36 along the second vertical column 12, or both, to vertically align the first ride vehicle 11 and the second ride vehicle 11 with one another and with the display area 4 such that the first display screen 5 and the second display screen 5 are positioned between the first ride vehicle 11 and the second ride vehicle 11 (See Fig. 10 showing screens between first and second ride vehicles). Regarding the requirement that the controller is configured to vertically align the ride vehicles, examiner submits two teachings of Roodenburg et al. – first) at paragraph [0120], the “central control system” is taught to have functionality to communicate with each vehicle to avoid collisions. As such, the controller is considered configured to vertically align each of the vehicles since the controller can control the movements of the vehicles. Secondly, within the normal “programmed” routing of the vehicles, while the passengers view the displays within 
With respect to claim 14, Roodenburg et al. teaches wherein the controller (“central control system”) is configured to vertically translate the first mount along the first vertical column based on a position of the second ride vehicle (paragraph [0120] – “avoiding collision between carriages”).  
With respect to claim 21, Roodenburg et al. teaches wherein the display areas comprise “an opening at the front side” (paragraph [0097]), which is positioned between the first ride vehicle and the second vehicle (Fig. 10). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

6.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Roodenburg et al. (US Pub. No. 2007/0265103) in view of Brister et al. (US Pat. No. 10,279, 274). 
With respect to claim 10, Roodenburg does not expressly teach latterly translating the first vehicle 11 into room 5 after aligning. However, Brister et al., directed to the analogous art of methods of transporting ride vehicles in an amusement park, teaches the following: positioning a ride vehicle 910 at least partially enclosed a display (“inside the media dome 950”; column 9, lines 40-60) via motion base lift assembly 122 (“motion devices” – column 3, lines 5-34). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to 
With respect to claim 12, Roodenburg teaches wherein the controller is configured to perform operations comprising: rotating the first ride vehicle 11 around the first vertical 12 column such that the first ride vehicle faces the first display screen 5 of the display area 4; laterally moving the second ride vehicle toward and away from the display area upon rotating the second ride vehicle 11 around the second vertical column 12 such that the second ride vehicle faces the second display screen 5 of the display area 4 (paragraphs [0105], [0130]); or both.  Roodenburg et al. further contemplates wherein “pure forward or backward horizontal movement of the seat assembly” is possible with a slide (paragraph [0137]). It is unclear if this movement constitutes movement that is “laterally moving” the first and second vehicle “toward or away from the display area”. Notwithstanding, Brister et al., directed to the analogous art of methods of transporting ride vehicles in an amusement park, teaches of the following: positioning a ride vehicle 910 at least partially enclosed a display (“inside the media dome 950”; column 9, lines 40-60) via motion base lift assembly 122 (“motion devices” – column 3, lines 5-34). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to extend the ride vehicle 11 of Roodenburg as least partially “inside” the rooms 5, for the expected purpose of increasing the “immersive experience” for the ride. The proposed modification is considered to have a reasonable likelihood of success since Roodenburg expressly . 

Allowable Subject Matter
7.	Claims 1-3, 5-7, 15-20 allowed.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 15 have been fully considered and are persuasive.  
Applicant's arguments with respect to claim 8 have been fully considered but they are not persuasive. Applicant admits that Roodenburg teaches wherein the carriages “face the cells”. When the vehicles are oppositely disposed, as shown in Fig. 10, the first and second ride vehicles will be facing each other. Applicant appears to be incorporating limitations into the claim that are not present, for example limitations required by claim 15.The display area 4 is essentially a free standing building that accommodates the ride vehicles to be arranged 360 degree therearound. The vehicles are reasonably construed as “facing” one another despite not being configured to allow passengers to face one another through the display area. 

Conclusion
See Uemura et al. (US Pat. No. 6,629,895), Alfieri et al. (US Pub. No. 2015/0141161). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711